Atkinson, J.
A conviction of the offense of assault is unauthorized when the evidence discloses that the only act of the accused relied on to sustain the conviction is that the accused, who had committed no offense and against whom no warrant had been issued, raised a stick and drew it back in a striking position, with a threat to use the same, when officers with a warrant against a relative approached him and endeavored to compel him to go with them until they had made the arrest of such relative. Even if, under ordinary circumstances, such conduct would have amounted to an assault, the accused was justified in the act that he committed. Judgment reversed.

All the Justices concur.